Order denying appellant’s motion to direct a further return to the writ of certiorari reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The plea that to file a further return, as requested, would place an intolerable burden on respondents must be addressed to the Legislature and not to the court, for the latter is bound to give effect to the definite requirements of section 292 of the Tax Law. The return made by respondents herein did not substantially comply with the foregoing section of the Tax Law. (People ex rel. Jamaica W. S. Co. v. Tax Comrs., 196 N. Y. 39; People ex rel. Beard’s Erie Basin, Inc., v. Sexton, 247 App. Div. 754; People ex rel. Behrer-Nason Co., Inc., v. Miller, 254 id. 696.) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.